DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/3/2022 have been received and entered. Claims 1-19 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Applicants’ remark has been considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via telephone with George A. Coury on 8/10/2022.
The application has been amended as follows: 
Claim 14, line 10, after “properly” insert --, or the calculated phase angle is unstable and the oil system needs maintenance--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of calculating a slope of a linear regression from the noise; convert the slope to a calculated phase angle; and compare the calculated phase angle to a known phase angle of the oil debris monitor sensor to determine if the calculated phase angle is stable and therefore that the oil system is functioning properly, or the calculated phase angle is unstable and the oil system needs maintenance. It is these limitations as they claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.

The prior art, Parnin et al (US 20160017747) discloses oil system debris monitor for gas turbine engine (oil debris monitoring system (ODM system), par 0003); sensing a noise from a sensor in oil flow path of the oil system (figures 3-4, ODM 102 sensing debris flow such type on-board of aircraft with oil flow path (passages 104, 108)), but does not expressly disclose the features of claims 1 and 14.

The prior art, Smith (US 20060079192) discloses processing architecture for receiving system with improved directivity and signal to noise ratio; generating a polar plot of an I and Q channel data; identifying a multiple noise peaks (peaks on the plot, figure 3A), but does not discloses the features of claims 1 and 14. 

The prior art, Hagen (US 10302541) discloses oil debris monitoring (ODM) using active valve configuration control comprising oil debris monitor sensor configured to detect oil debris in a oil flow, generate a sensor signal based on the detected oil debris, a controller configured to control the oil flow through the oil debris monitor sensor using a plurality of valve , and a signal processor configured to receive the sensor signal from the oil debris monitor and to receive a valve system configuration from the controller, the signal processor further configured   to generates a health indicator based on the sensor signal and valve  configuration (abstract), but does not disclose the features of claims 1 and 14.
     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hagen (US 10302541) discloses oil debris monitoring (ODM) using active valve configuration control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865